Lawrence, J.
The motion to strike out the portions of the complaint specified in the notice of motion should, I think, be granted. The allegations objected to relate rather to the evidence by which a cause of action may be established upon the trial, than to a statement of the facts constituting a cause of action. Even under the Code I do not understand that it is proper to plead the evidence by which a cause of action is to be established. In other words, the resultant, not the evidentiary, facts should be pleaded. $10 costs to defendant to abide event.